Exhibit 99.1 TEKMIRA PHARMACEUTICALS CORPORATION Consolidated Financial Statements (expressed in United States dollars) (Prepared in accordance with generally accepted accounting principles used in the United States of America (U.S. GAAP)) December 31, 2013 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The consolidated financial statements contained in this report have been prepared by management in accordance with generally accepted accounting principles in the United States of America and have been approved by the Board of Directors. The integrity and objectivity of these consolidated financial statements are the responsibility of management. In support of this responsibility, management maintains a system of internal controls to provide reasonable assurance as to the reliability of financial information and the safe-guarding of assets. The consolidated financial statements include amounts which are based on the best estimates and judgments of management. The Board of Directors is responsible for ensuring that management fulfills its responsibility for financial reporting and internal control and exercises this responsibility principally through the Audit Committee. The Audit Committee consists of three directors not involved in the daily operations of the Company. The Audit Committee meets with management and meets independently with the external auditors to satisfy itself that management’s responsibilities are properly discharged and to review the consolidated financial statements prior to their presentation to the Board of Directors for approval. The external auditors, KPMG LLP, conduct an independent examination, in accordance with Canadian generally accepted auditing standards and the Public Company Accounting Oversight Board (United States), and express their opinion on the consolidated financial statements. Their examination includes a review of the Company’s system of internal controls and appropriate tests and procedures to provide reasonable assurance that the consolidated financial statements are, in all material respects, presented fairly and in accordance with accounting principles generally accepted in the United States of America. The external auditors have free and full access to the Audit Committee with respect to their findings concerning the fairness of financial reporting and the adequacy of internal controls. /s/ Mark J. Murray /s/ Bruce G. Cousins Dr. Mark J. Murray Bruce G. Cousins President and Executive Vice President, Finance and Chief Executive Officer Chief Financial Officer March 6, 2014 KPMG LLP Chartered Accountants PO Box 10unsmuir Street Vancouver BC V7Y 1K3 Canada Telephone (604) 691-3000 Fax (604) 691-3031 Internet www.kpmg.ca INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Tekmira Pharmaceuticals Corporation We have audited the accompanying consolidated financial statements of Tekmira Pharmaceuticals Corporation, which comprise the consolidated balance sheets as at December 31, 2013and December31, 2012, the consolidated statements of operations and comprehensive income (loss), stockholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2013, and notes, comprising a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with US generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Tekmira Pharmaceuticals Corporation as at December 31, 2013 and December 31, 2012 and its consolidated results of operations and its consolidated cash flows for each of the years in the three-year period ended December 31, 2013 in accordance with US generally accepted accounting principles. //s//KPMG LLP Chartered Accountants March 5, 2014 Vancouver, Canada KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. TEKMIRA PHARMACEUTICALS CORPORATION Consolidated Balance Sheets (Expressed in US Dollars) (Prepared in accordance with US GAAP) December 31 December 31 Assets Current assets: Cash and cash equivalents $ Accounts receivable Accrued revenue Deferred expenses Investment tax credits receivable Prepaid expenses and other assets Total current assets Property and equipment (note 4) Less accumulated depreciation (note 4) ) ) Property and equipment, net of accumulated depreciation (note 4) Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable and accrued liabilities (note 10) $ Deferred revenue (note 3) Warrants (note 2 and 5) Total current liabilities Deferred revenue, net of current portion (note 3) - Total liabilities Stockholders’ equity: Common shares (note 5) Authorized - unlimited number with no par value Issued and outstanding:19,048,900 (December 31, 2012 - 14,305,356) Additional paid-in capital Deficit ) ) Accumulated other comprehensive income (loss) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Nature of business and future operations (note 1) Contingencies and commitments (note 8) Subsequent events (note 11) See accompanying notes to the consolidated financial statements. 1 TEKMIRA PHARMACEUTICALS CORPORATION Consolidated Statements of Operations and Comprehensive Income (Loss) (Expressed in US Dollars) (Prepared in accordance with US GAAP) Year ended December 31 Revenue (note 3) Collaborations and contracts $ $ $ Licensing fees, milestone and royalty payments Total revenue Expenses Research, development, collaborations and contracts General and administrative Depreciation of property and equipment Total expenses Loss from operations ) ) ) Other income (losses) Interest income Licensing settlement payment (note 3(b)) - - Licensing settlement legal fees (note 3(b)) - ) - Foreign exchange gains (losses) ) Warrant issuance costs (note 5) - ) ) (Increase) decrease in fair value of warrant liability (note 2) ) ) Net income (loss) $ ) $ $ ) Income (loss) per common share (note 2) Basic $ ) $ $ ) Diluted $ ) $ $ ) Weighted average number of common shares Basic Diluted Comprehensive income (loss) Cumulative translation adjustment ) ) Comprehensive income (loss) $ ) $ $ ) See accompanying notes to the consolidated financial statements. 2 TEKMIRA PHARMACEUTICALS CORPORATION Consolidated Statement of Stockholders’ Equity (Expressed in US Dollars) (Prepared in accordance with US GAAP) Additional Accumulated Total Number Share paid-in other comprehensive stockholders' of shares capital capital Deficit income (loss) equity Balance, December 31, 2010 $ $ $ ) $ ) $ Stock-based compensation - Issuance of common shares pursuant to exercise of options ) - - Issuance of common shares in conjunction with the public offering, net of issuance costs of $481,135 and net of initial fair value of warrants of $751,505 - - - Currency translation adjustment - ) ) Net loss - - - ) - ) Balance, December 31, 2011 $ $ $ ) $ ) $ Stock-based compensation - Issuance of common shares pursuant to exercise of options ) - - Issuance of common shares pursuant to exercise of warrants - - - Issuance of common shares in conjunction with the private offering, net of issuance costs of $178,521 and net of initial fair value of warrants of $850,907 - - - Currency translation adjustment - Net income - Balance, December 31, 2012 $ $ $ ) $ ) $ Stock-based compensation - Issuance of common shares pursuant to exercise of options ) - - Issuance of common shares pursuant to exercise of warrants - - - Issuance of common shares in conjunction with the private offering, net of issuance costs of $2,461,683 - - - Currency translation adjustment - ) ) Net loss - - - ) - ) Balance, December 31, 2013 $ $ $ ) $ ) $ 3 TEKMIRA PHARMACEUTICALS CORPORATION Consolidated Statements of Cash Flow (Expressed in US Dollars) (Prepared in accordance with US GAAP) Year ended December 31 OPERATING ACTIVITIES Income (loss) for the year $ ) $ $ ) Items not involving cash: Depreciation of property and equipment Stock-based compensation expense Unrealized foreign exchange (gains) losses ) ) Warrant issuance costs - Change in fair value of warrant liability ) Fair value of warrants issued in conjunction with debt facility - - Net change in non-cash operating items: Accounts receivable ) Accrued revenue ) Deferred expenses ) Investment tax credits receivable ) Inventory - - Prepaid expenses and other assets ) ) Accounts payable and accrued liabilities ) ) Deferred revenue ) ) Net cash (used in) operating activities ) ) INVESTING ACTIVITIES Proceeds from sale of property and equipment - - Acquisition of property and equipment ) ) ) Net cash used in investing activities ) ) ) FINANCING ACTIVITIES Proceeds from issuance of common shares and warrants, net of issuance costs Issuance of common shares pursuant to exercise of options Issuance of common shares pursuant to exercise of warrants - Net cash provided by financing activities Effect of foreign exchange rate changes on cash & cash equivalents ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ Supplemental cash flow information Fair value of warrants exercised on a cashless basis $ $ $
